AUSTIN    SI.-~-EXAH
PRICE  DANIEL
ATTORNEYGEXERAL
                          November 16, 1951

        Hon. Austin F. Anderson
        Criminal District  kttorney
        Dsxar County
        San Antonio, Texas                Opinion No. V-13+4
                                          he:      Authority of the County
                                                   Auditor to require  af-
                                                   fidavits  from the County
                                                   Commissioners concerning
                                                   their claims for travel-
                                                   ing expenses.
        Dear Sir:
                   You have requested    an opinion     on the follow-
        ing question:
                    “May the County Auditor require affi-
              davits of the County Cornmissioners before
              making a ments under the provisions    of Sen-
              ate Bid 3131 (52nd Legislature),   if he deems
              it neceeaary?gv
                  Senate Bill 131, Acts 52nd Leg., R.S. 1951,
        ch. 456, p. 812, codified    &J Article 235On,,V. C. S.,
        provides in part as follows:
                    Y3ec. 3.   In any county in this State
              having a population in excess of one hundred
              twenty-four   thousand (l2l+,OOO), according to
              the last preceding or any future Federal Cen-
              mum, the Commis,rioners Court is hereby auth-
              oriaed to allow each member of the Commission-
              ere Court the sum of not exceeding One Hundred
              ($100.00) Dollars per month for traveling      ex-
              penses and depreciation    on his automobile wfii&~+.~,
              on offimbusiness        witk!zin the comity.   Each
              member of such Commxssloners      Court shall pay
              all expenses in the opwra’cion of such automo-,
              bile and keep same in repair free of any other
              charge to t!ie county-.” (Emphasis added)
                                                                              0,   *   -




      ,.,   @w.    -11%    F.   Anderson,    page 2 (V-1344)
_..

                        Pursuant tc .lcnate Bill 131, the Commissioners
            Court of Bexar County has passed an,order      alLowing each
            mber     of the Commissioners* Court $lO(?.UO per month for
            traveling   expenses and depreciation   on his automobile
            while traveling    on official business witkill the county.
                          Lkctian la of Article       2350, V.C.S.,   provider:

                         ‘VRO, la.    The Coriraionars    Court in each
                   wt       is hereby authorized to pay the actual
                   trave Ismg ex#onses incurred while travemut-
                   eide of the count    on official   county business
                   nwar to exceed Tii ree Hundred Dollars
                   on on. year     for    each raid   o?fieial.”
                   OdL.  1

                        It has been held that uader Section la, county
            connisrioners     were mtitled     only to thr actual and nrces-
            ury traveling       ex ny1 nhile trrnll           outside the
            count    on officir    E”b$#og.        htc’y. “0 on. Opa. V-200
             (1947y and O-7438 (1946).         The baais   for such a con-
            struction   was the language *the actual travelinq          expenser
            incurred while travelig         m&side of the county.i’       Senate
            Ml1 131 contains no euch lanP;ua!;e.           On the contrary,
            it  ie stated that the comaissioners~         court is authorized
            to allow each nwber        of the commissioners’ court a sum
            not to exceed $100.00 per month ll.for trave!ling oxpensee
            and depreciation       on his autotrobile.ql     No formula is
            prescribed    in Senate Hill 131 for determining the amount
            of automobile depreciation        oath month.      Furthermore,
            c& trwoling        expense   is not limitrd to traveling      ex-
            pense actually      incurrod.     It is therefore     our opinion
            that it was not the intention         of the Legislature    t&at
            the members of the commiseioners’ court would be re-
            quirrd   tt show that traveling       expenee allowed them had
            bron actually     ~incurred before payment could be made.
                          Some atatutre Jlowing    travel expense tc offi-
            aera   on the basis    of oxpare   actually    incurred or dis-
            t-e    8etually  traveled exprearly require WIWO~;;;te-
            mrnte from the officer     maka    the claim.
            example, Article8    6077-l J     Wt9c     V.C.S.    Hotnver,
            there is no rovirien      in Sm&r Bi!.l 131 requirin?        the
            members of tRl cti(laionera’       court to furnish a &worn
            statement rrletivr    to travel expamoa incurred by thsa.
-   ..




         Hon. Austin F. Anderson,    pa&e 3 (V-1344)


                    You have referred   ua to Article   1660, V.C.S.,
         which reads:
                    *All claim!,   bills  and accounts againrt    the
              county must be filed in ample time for the auditor
              to examine and rpprove same before the meetings
              of the commissioners court.       No claim, bill or
              lccomt    shall be allowed or paid until it has been
              examined and approved by the county auditor.         The
              auditor shall examine the same and stamp ::a
              val thereon.      If he deems it neceaaarv
                                                                 l ~pp-
                                                               1.b
              accounts.   bill.  or claims must be ver totI by a i-
              davit touchlna the correctners      of the same.     The
              auditor la neroBy 4utnoritaa     to ldQini8ter oaths
              for the purposea of this law.* (Empharis added.)
                     In Nacoadoches County v. Jinkina, 140 S.W.2d
901 (Tex. Civ. App. 1%U       error rer.1     and Nat doches
         County v. Winder, 140 S.\j. 2d 972 (Te&. Civ.+!hm,
         error ref.)    tne court said that the above article
         should be &trued       In connection with the succeeding
         article,   which related tc 81claima based upon contracts
         lawfully made, and account0 for supplies and material
         supplied and contracted    for as required by law.‘* These
         cases held that a county official(e       claim for,;a;;F   did
         not come within the terms of Article       1660.
         authority of these cases, it is our opinion that Article
         1660 does not apply to claims for traveling        expenses
         allowed under Senate Bill 131.       We have been unable to
         find any other statute which would authoriae the audi-
         tor to require an affidavit      in this instance.
                     In view of the foregoing,   you are advised
         that the county auditor cannot require     affidavits   of the
         county conmissioners    before approving payment of claims
         for traveling   expenses under the provisions     of Senate
         Bill 131.
                                 SUMF:ARY
                     The eotnrty euditar  is not authoriaed to
              ra uire affidavits     of the county conaissioners
              be 4 ore approving payment to them of the allowance




     .
                                                              .   _




tlon. Awtln      ?.   Anderron,   we   4 (V-1344)


      for traveling  expmres and depreciation   on
      their automoblfer  provided for in Senate
      Ml1 131 Ada 52nd Leg., R.S. 1951, ch.
      456, p. $12.
APPROVED
       :                                  Yours very truly,
J. C. Davis,      Jr.                        PRICE DANIEL
County Affairr        Ditieim’             Attorney General
Jome P. Luton, Jr.
Reviewing Aselstant

Charles D. Mathrwm
Pirrt  AwirUnt                                Amistant